Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 26, 29, 32-36, 39, 42, 44-47 and 50 are amended. Claims 51-53 are added. Claims 27-28, 30-31, 40-41, 43 and 48-49 are cancelled. Claims 26, 29, 32-39, 42, 44-47 and 50-53 are pending.

Response to Arguments
Applicant’s arguments filed on 3/24/2021 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

4.	Claims 26, 29, 32-39, 42, 44-47 and 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Forrester et al. (US. Pub. No. 2012/0021707 A1) in view of Forenza et al. (US. Pub. No. 2011/0002411 A1) and further in view of Sampath et al. (US. Pub. No. 2018/0167897 A1).
Regarding claim 26, Forenza discloses a device (See Fig. 3; Client device), the device comprising memory (See Fig. 3 and Par. [333]-[334] for a reference to Signal characterization logic 320 stores the characterization in a memory) and processing circuitry (See Fig. 3; Signal characterization logic 320) configured to: 
determine a first transmission power associated with one or more first radio frequency waves (See Par. [238]-[239] and Fig. 3 of Forenza for a reference to identifying the transmit power level for each antenna of client devices associated with a radio frequency (RF) communication systems);
determine, based on the first transmission power, a distance between the device and a second device or an object, a radio frequency power density of the one or more first radio frequency waves during a time period (See Par. [225], [234] and Fig. 95 of Forenza for a reference to determining MPE power density as a function of distance from source of RF wave for different [Based on different values of] TX power over period of time of exposure to radiation with power density);
power density and the time period, a time-averaged radio frequency power density associated with the one or more first radio frequency waves (See Par. [234], [238] of Forenza for a reference to power density for all client devices is averaged over a predetermined period of time (e. g. 6 minutes) to be within the limits of allowed MPE [See equation 14]);
determine, based on one or more transmission power limits and the time-averaged radio frequency power density , a second transmission power (See Par. [221]-[225], [234] of Forenza for a reference to adjusting TX power limits based  on the averaged power density and MPE limits as long as the average power density satisfies the FCC limit. [The adjusted TX power is the second TX power determined for a one or more second transmitting unit]); and cause to send one or more second radio frequency waves based on the second transmission power (See Par. [221]-[225], [233]-[234] of Forenza for a reference to all client devices are caused to transmit RF waves using the adjusted [Second] TX power in accordance with the time averaged power density and MPE limits).
Forenza does not explicitly disclose determine, based on an antenna direction associated with the distance a radio frequency power density of the one or more first radio frequency waves during a time period.
However, Sampath discloses determine, based on an antenna direction associated with the distance a radio frequency power density of the one or more first radio frequency waves during a time period (See Par. [43], [52], [62] of Sampath for a reference to determining/reporting the MPE (Power density) based on the directional proximity of at least one beam (antenna direction) of the UE over a defined time window).
Sampath; Par. [52])

Regarding claim 29, the combination of Forenza and Sampath, specifically Forenza discloses wherein the processing circuitry is configured to determine a first transmission power limit of the one or more transmission power limits based on the time-averaged radio frequency power density (See Par. [221]-[225], [234] of Forenza for a reference to adjusting TX power limits based  on the averaged power density and MPE limits as long as the average power density satisfies the FCC limit. [The adjusted TX power is the first TX power determined for a one or more second transmitting unit]) .

Regarding claim 32, the combination of Forenza and Sampath, specifically Forenza discloses wherein to determine the second transmission power comprises the processing circuitry being further configured to determine that the time-averaged radio frequency power density is greater than a first transmission power limit of the one or more transmission power limits (See Par. [233]-[238] of Forenza for a reference to the determined time-averaged RF MPE power density is increased to exceed the transmit power and remain within the FCC limits of MPE).

distance and the antenna direction are associated with a beam associated with the one or more first radio frequency waves; wherein the processing circuitry is further configured to determine a first transmission power limit of the one or more transmission power limits using the direction, the distance, the first transmission power, and a look-up table.
However, Sampath discloses wherein the distance and the antenna direction are associated with a beam associated with the one or more first radio frequency waves (See Par. [4], [62]-[63], [65]-[66] and Fig. 1 of Sampath for a reference to determining a beamforming direction 114, on which the mmW BS 102 communicates with the mmW UE 104, and sensing (determining) the directional proximity (distance) between the first device [UE 104] and the BS 102, to determine the maximum power limit that the network needs to manage); wherein the processing circuitry is further configured to determine a first transmission power limit of the one or more transmission power limits using the direction (See Par. [4] and Fig. 1 of Sampath for a reference to determining the TX power limit of UE 104 based on beamforming 114 configuration [Direction]), the distance (See Par. [86], [96] of Sampath for a reference to determining the TX power limit of UE 104 based on directional proximity (distance) between the first device [UE 104] and the BS 102), the first transmission power (See Par. [101] of Sampath for a reference to determining the TX power limit of UE 104 based on TX power of the first device [UE 104] and the BS 102), and a look-up table (See Par. [196] of Sampath for a reference to determining TX power limit encompasses looking up in TX power table or database).
Sampath; Par. [52])
Regarding claim 34, Forenza does not explicitly disclose wherein to determine the time-averaged radio frequency power density comprises the processing circuitry being further configured to identify the time-averaged radio frequency power density from a look-up table using the first transmission power.
However, Sampath discloses wherein to determine the time-averaged radio frequency power density comprises the processing circuitry being further configured to identify the time-averaged radio frequency power density from a look-up table using the first transmission power (See Par. [196] of Sampath for a reference to determining TX power limit, as well as MPE limit encompasses looking up in TX power, exposure and MPE table or database).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Sampath and Forrester. The motivation for combination would be to improve the system’s performance and efficiency by meeting the exposure requirement and regulatory in a time-window, and by reducing transmit power. (Sampath; Par. [52]).

Regarding claim 35, Forenza discloses the processing circuitry is further configured to:
power density associated with the one or more second radio frequency waves (See Par. [234], [238] of Forenza for a reference to power density for all client devices is averaged over a predetermined period of time (e. g. 6 minutes) to be within the limits of allowed MPE [See equation 14]);
determine a second transmission power limit of the one or more transmission power limits using the second transmission power (See Par. [221]-[225], [234] of Forenza for a reference to adjusting TX power limits based  on the averaged power density and MPE limits as long as the average power density satisfies the FCC limit. [The adjusted TX power is the second TX power determined for a one or more second transmitting unit]); and
cause to send one or more third radio frequency waves based on a third transmission power (See Par. [221]-[225], [233]-[234] of Forenza for a reference to all client devices are caused to transmit RF waves using the adjusted [Second] TX power in accordance with the time averaged power density and MPE limits).
Forenza does not explicitly disclose wherein the one or more first radio frequency waves are sent using a first beam, wherein the time-averaged radio frequency exposure is a first time-averaged radio frequency exposure associated with the first beam, wherein the one or more second radio frequency waves are sent using a second beam.
However, Sampath discloses wherein the one or more first radio frequency waves are sent using a first beam (See Par. [3]-[4] and Fig. 1 of Sampath for a reference to the BS 102 use a first beamforming to communicate a first beamforming signal to the first UE 104), wherein the See Par. [92], [100], [116] and Fig. 9 of Sampath for a reference to that for each beamforming configuration, a corresponding RF exposure over a defined time duration is determined), wherein the one or more second radio frequency waves are sent using a second beam (See Par. [3]-[4] and Fig. 1 of Sampath for a reference to the BS 102 use a second beamforming to communicate a second beamforming signal to the second UE 106)
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Sampath and Forrester. The motivation for combination would be to improve the system’s performance and efficiency by meeting the exposure requirement and regulatory in a time-window, and by reducing transmit power. (Sampath; Par. [52])

Regarding claim 36, Forenza discloses the processing circuitry is further configured to:
determine, using the second transmission power, a second time-averaged radio frequency power density associated with the one or more second radio frequency waves See Par. [221]-[225], [234] of Forenza for a reference to adjusting TX power limits based  on the averaged power density and MPE limits as long as the average power density satisfies the FCC limit. [The adjusted TX power is the second TX power determined for a one or more second transmitting unit]); and
determine that the second time-averaged radio frequency power density is within a second transmission power limit of the one or more transmission power limits (See Par. [234], [238] of Forenza for a reference to power density for all client devices is averaged over a predetermined period of time (e. g. 6 minutes) to be within the limits of allowed MPE [See equation 14]).
Forenza does not explicitly disclose wherein the one or more first radio frequency waves are sent using a first beam, wherein the time-averaged radio frequency exposure is a first time-averaged radio frequency exposure associated with the first beam, wherein the one or more second radio frequency waves are sent using a second beam.
However, Sampath discloses wherein the one or more first radio frequency waves are sent using a first beam (See Par. [3]-[4] and Fig. 1 of Sampath for a reference to the BS 102 use a first beamforming to communicate a first beamforming signal to the first UE 104), wherein the time-averaged radio frequency exposure is a first time-averaged radio frequency exposure associated with the first beam (See Par. [92], [100], [116] and Fig. 9 of Sampath for a reference to that for each beamforming configuration, a corresponding RF exposure over a defined time duration is determined), wherein the one or more second radio frequency waves are sent using a second beam (See Par. [3]-[4] and Fig. 1 of Sampath for a reference to the BS 102 use a second beamforming to communicate a second beamforming signal to the second UE 106)
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Sampath and Forrester. The motivation for combination would be to improve the system’s performance and efficiency by meeting the exposure requirement and regulatory in a time-window, and by reducing transmit power. (Sampath; Par. [52])

Regarding claim 37, Forenza discloses the device of claim 26, further comprising a transceiver configured to transmit and receive wireless signals comprising the one or more first radio frequency waves and the one or more second radio frequency waves (See Fig. 3; Transceiver 310 of Forenza to transmit/receive RF waves).
Regarding claim 38, Forenza discloses the device of claim 37, further comprising one or more antennas coupled to the transceiver (See Fig. 3; Antenna 309 of Forenza coupled to transceiver 310).
Regarding claim 39, the claim is interpreted and rejected for the same reason as set forth in claim 26, including a non-transitory computer-readable medium storing computer-executable instructions which when executed by one or more processors (See Par. [742] of Forenza for a reference to elements of the present invention that may be provided as a machine-readable medium for storing the machine-executable instructions). 
Regarding claim 42, the claim is interpreted and rejected for the same reason as set forth in claim 29.
Regarding claim 44, the claim is interpreted and rejected for the same reason as set forth in claim 34.
Regarding claim 45, the claim is interpreted and rejected for the same reason as set forth in claim 35.



Regarding claim 47, the claim is interpreted and rejected for the same reason as set forth in claim 26.
Regarding claim 50, the claim is interpreted and rejected for the same reason as set forth in claim 29.
Regarding claim 51, Forenza does not explicitly disclose wherein the processing circuitry is further configured to determine, based on a second transmission power, a second distance between the device and the second device or the object, and a second antenna direction associated with the second distance, a second radio frequency power density.
However, Sampath discloses wherein the processing circuitry is further configured to determine, based on a second transmission power, a second distance between the device and the second device or the object (See Par. [62]-[63], [65]-[66] of Sampath for a reference to sensing (determining) the directional proximity (distance) between the first device [UE 104] and the BS 102, to determine the maximum power limit that the network needs to manage and which is associated with the MPE limit), and a second antenna direction associated with the second distance, a second radio frequency power density (See Par. [4], [43], [62] and Fig. 1 of Sampath for a reference to determining a beamforming direction 114, on which the mmW BS 102 communicates with the mmW UE 104 and which is associated with the MPE limit).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Sampath and Forrester. The motivation for combination would be to improve the system’s performance and efficiency by meeting the Sampath; Par. [52])
Regarding claim 52, the claim is interpreted and rejected for the same reason as set forth in claim 51.
Regarding claim 53, the claim is interpreted and rejected for the same reason as set forth in claim 51.

Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Parkvall et al. (US. Publication no. 2017/0331670 A1) discloses network architecture, wireless devices, and wireless network nodes suitable for a fifth-generation (5G) wireless communications network.
Rousu et al. (US. Pub. No. 2014/0162574 A1) discloses devices, methods and computer program products concerning two or more antennas for diversity receiving purposes.
Lu et al. (US 2014/0274190 A1) discloses efficient techniques for exposure assessment of wireless devices.

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
7.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R. F./
Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413